Citation Nr: 1625849	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from April 1962 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction is presently with the RO in Oakland, California.

The Veteran requested a Board hearing on his VA-Form 9 dated in July 2014, but later withdrew this request in July 2015.


FINDINGS OF FACT

1.  The Veteran did not have in-country service in the Republic of Vietnam, did not serve aboard a Naval vessel known to have operated in the inland waterways of the Republic of Vietnam, and was not otherwise exposed to herbicides while in active service. 
 
 2.  Prostate cancer was not shown in service and is not otherwise related to the Veteran's active service.

3.  Diabetes mellitus was not shown in service and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active service, and is not presumed to have been incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Diabetes mellitus was not incurred in or aggravated by active service, and is not presumed to have been incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in September 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2012 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) and service personnel records (SPRs) are of record. Some VA Medical Center treatment notes have been obtained; and the Veteran also has submitted private treatment records and lay statements from fellow veterans. 

The Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision. 38 C.F.R. § 3.159(c)(4) (2015); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran's prostate cancer or diabetes mellitus is related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and a VA examination or medical opinion is unnecessary. 

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases, including diabetes and malignant tumors, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

If a Veteran was exposed to an herbicide agent during active service and manifests prostate cancer and/ or diabetes mellitus to a compensable degree any time after such service, such disability will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If a Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e)  to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

When there is an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran has asserted that he was exposed to herbicides while serving aboard the USS Somers (DD-947) in the waters surrounding the Republic of Vietnam.  Specifically, the Veteran reported and submitted buddy statements in support of his claim asserting that the USS Somers sailed very close to shore, and anchored in Cam Ranh Bay.  The Veteran and fellow service members also recalled that they had to shut down the ventilation system on the ship due to aerial spray of herbicides for several hours on one occasion and that they could smell the spray.  The Veteran submitted a written statement in March 2012 that the ship participated in a landing in March 1965 in "Chuli," which might indicate Chu Lai, Vietnam; but otherwise has maintained that he stayed aboard the ship.  

A review of the record shows that the Veteran was stationed aboard the USS Somers while in active service, which was in the official waters of the Republic of Vietnam from February 9, 1965 to March 5, 1965, and March 10, 1965 to April 1, 1965, April 26, 1965 to May 22, 1965, and July 6, 1965 to July 7, 1965.   However, the service department determined that there was no conclusive proof that the Veteran ever set foot on land in Vietnam.  While the Veteran and fellow service members have maintained that the ship anchored in Cam Ranh Bay, while the Veteran was aboard, this location is not considered to be an inland waterway for purposes of determining exposure to herbicides.  In fact, VA has specifically determined that Cam Ranh Bay is not considered an inland waterway.  As such, the Veteran is only considered to have service in the offshore waters of the Republic of Vietnam and not the inland waterway service required for presumed exposure to herbicides.  See VBA Manual M21-1, IV.ii.1.H.2.  

Further, the evidence does not suggest the Veteran went ashore in the Republic of Vietnam, and as noted above, other than a possible reference to being on land in Chu Lai in March 1965, the Veteran has not stated that he ever left the ship upon which he was stationed.  The Veteran has not submitted any supporting evidence that he set foot on land in Chu Lai, and none of the fellow service members on the USS Somers have indicated that they set foot on land in Vietnam.  Thus, the Veteran's statements concerning setting foot on land do not have a high probative value.  Therefore, the Board does not concede the Veteran's exposure to herbicides while in active service. 

There also is no evidence that the Veteran was otherwise exposed to herbicides from being near the shore during the aerial spraying inland.  The U.S. Joint Services Records Research Center has determined in the "Blue Water Memo" that there is no evidence to support a claim of herbicide exposure during naval service offshore the Republic of Vietnam.  

The Veteran noted on his VA-Form 9 that the Board in another decision dated on November 2, 2009 determined that serving in the inland waterways of Cam Ranh Bay qualifies as service in the Republic of Vietnam for purposes of the application of Agent Orange presumptions.  Review of the November 2, 2009 Board decision shows that it was actually referring to Da Nang harbor, rather than Cam Ranh Bay, as in the Veteran's case.  In addition, prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case; but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2015).  Unfortunately, the Board decision submitted by the Veteran in this appeal did not add support to a presumption of Agent Orange for the Veteran.  In this instance the record indicates that the Veteran's ship was, at the time he was aboard it, a blue water vessel.

Accordingly, presumptive service connection for prostate cancer and diabetes mellitus due to exposure to herbicides in active service is not applicable in this case.  However, the Board will consider other applicable legal theories of entitlement. 

The Veteran's STRs are silent for a diagnosis of prostate cancer or diabetes mellitus while he was in active service, or within one year after separation from service.  A review of the post-service medical evidence of record shows that the Veteran was not diagnosed with prostate cancer and diabetes until 2011, approximately 46 years following his separation from active service.  Additionally, there is no evidence of record indicating that the Veteran's prostate cancer or diabetes mellitus is related to his active service. 

Further, while the Veteran is competent to report observable symptomatology, he is not competent to link his current diagnosis of prostate cancer and/ or diabetes mellitus to his active service.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection prostate cancer and diabetes mellitus, to include as due to in-service exposure to herbicides, is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


